DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-11, filed February 22, 2022, with respect to the rejection(s) of claim(s) 1-8 and 10 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Young (US 2005/0177230).
Applicant argues the combination of Morgan in view of Cuevas with regard to the cell barrier portion. The arguments were found persuasive and withdrawn. The Young reference teaches a lens with a cell barrier portion, and the prior art of Morgan is used to teach the annular ring feature, as explained in the rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2005/0177230).
Referring to claim 1, Young teaches an intraocular lens implantable in an eye comprising: an optical portion(13) adapted for placement in the lens capsule of the eye and for directing light toward the retina of the eye(paragraph 27); at least one elongated fixation member(15 and 17) coupled to said optical portion for use in fixing said intraocular lens in the eye; and where the entire intraocular lens is a single monolithic piece(paragraph 16), and a cell barrier portion(21) circumscribing the optical portion: wherein the cell barrier portion is integral with the optical portion and prevents cell migration during or after surgery and wherein the cell barrier portion does not focus light on the retina of the eye(abstract).
Young lacks a detailed description of an annular ring having an outer diameter and an inner diameter;  where the outer diameter of the annular ring contacts the elongated fixation member and where the inner diameter of the annular ring contacts the optical portion of the intraocular lens.
Morgan teaches a foldable lens in the same field of endeavor that comprises an annular ring(30) having an outer diameter and an inner diameter(Fig. 1) where the outer diameter of the annular ring contacts an elongated fixation member(Fig. 1, fixation member 14) and where the inner diameter of the annular ring contacts the optical portion of the intraocular lens (see where inner part 30 contacts optic 12) for the purpose of maintaining stability of the IOL in the eye(paragraph 16).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the lens of Young to have an annular ring having an outer diameter and an inner diameter;  where the outer diameter of the annular ring contacts the elongated fixation member and where the inner diameter of the annular ring contacts the optical portion of the intraocular lens as taught in Morgan in order to maintain stability of the IOL in the eye. 
Referring to claim 2, Young discloses two elongated fixation members. Young lacks a detailed description of the fixation members having an outer diameter of 13.5milimeters or less. 
 Morgan discloses where the intraocular lens comprises at least two elongated fixation members(haptics, 14) that have an outer diameter of 13.5 millimeters or less (paragraph 15, discloses the overall dimensions of the IOL 10, being between 10.5mm and 14mm, preferably 12.5mm...which is less than 13.5mm).
It would have been an obvious matter of design choice to have the fixation members have an outer diameter of 13.5milimeters or less, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Referring to claim 3, as modified in claim 1 above, Morgan discloses where the outer diameter of the annular ring is 7 millimeters or less(paragraph 15 discloses the diameter of optic 12, which includes portion 30, discloses a diameter between 4.5mm and 7.0mm).
Referring to claim 4, as modified in claim 1 above, Morgan discloses where the inner diameter of the annular ring is 6 millimeters or less (paragraph 15, discloses the optic 12 diameter, which includes ring 30, preferably being between 5mm-6mm, therefore the inner diameter of the annular ring would be 6mm or less).
Referring to claim 6, Young discloses where the entire intraocular lens comprises a single material (paragraph 39 discloses materials that the optic and haptics are made from and that they can be integral). 
Referring to claim 7, Young discloses the intraocular lens comprising an acrylate(paragraph 39 discloses poly HEMA(polyhydroxyethylmecacrylate).
Referring to claim 10, Young discloses the optic portion being 6mm or less in diameter (paragraph 31). Morgan lacks a detailed description of the optic portion having a diameter of 5.5mm or less. 
Morgan discloses where the optical portion is 5.5 millimeters or less in diameter (paragraph 15, discloses optic being in the range of 4.5-7.0mm).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the diameter of the optic of Young to be less than 5.5mm as taught in Morgan, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Morgan as applied to claim 1 above and further in view of Ran (US 7,063,723).

Referring to claim 5, Modified Young lacks a detailed description of a membrane that contacts the inner diameter of the annular ring and an outer diameter of the optical portion.
Ran teaches an IOL in the same field of endeavor with an optic an annular ring (lens 12a and ring 21 of Fig. 1). Ran teaches a membrane that contacts the inner diameter of the annular ring and the outer diameter of the optical portion (Fig. 1C, membrane 16a, col. 2 lines 21-24) where the membrane can be on either side of the optic (col. 2 line 34-35) for the purpose of providing support for the optical portion and the ring.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify lens of modified Young to include a membrane that contacts the inner diameter of the annular ring and the outer diameter of the optical portion as taught in Ran in order to provide support to the optical portion and the ring (col. 2 lines 40-42).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Morgan as applied to claim 1 above, and further in view of Lai et al. (US 6, 805,712).

Referring to claim 8, Young discloses that the lens may be formed of different biocompatible materials that are hard and rigid and those capable of being folded including soft acrylic materials (paragraph 39).
Lai et al. teaches an IOL in the same field of endeavor that can comprise a polysiloxane (col. 2 lines 34-39) for the purpose of providing a highly refractive lens.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the biocompatible material to be polysiloxane as taught in Lai et al. in order to provide a soft, foldable, highly refractive lens that will improve a patient’s vision.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/               Examiner, Art Unit 3774                                                                                                                                                                                         
/Jennifer Dieterle/               Supervisory Patent Examiner, Art Unit 3774